                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISON
                                  Civil Action No.: 3:17-CV-00652


 SNYDER’S-LANCE, INC. and PRINCETON
 VANGUARD, LLC,

                           Plaintiffs,           DECLARATION OF DAVID E.
                                                      ARMENDARIZ
       v.
                                                        EXHIBIT 3
 FRITO-LAY NORTH AMERICA, INC.,

                           Defendant.




01313-001/00172571-1
      Case 3:17-cv-00652-KDB-DSC Document 71-5 Filed 06/14/19 Page 1 of 17
                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


 SNYDER’S-LANCE, INC. and                           )
 PRINCETON VANGUARD, LLC,                           )
                                                    )
                             Plaintiffs,            )
                                                    )           Case No. 3:17-CV-00652
       v.                                           )
 FRITO-LAY NORTH AMERICA,                           )
 INC.,                                              )
                                                    )
                             Defendant.             )



         PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S FIRST
                   SET OF REQUESTS FOR PRODUCTION

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiffs

Snyder’s-Lance, Inc. (“Snyder’s-Lance”) and Princeton Vanguard, LLC, (“Princeton

Vanguard”) (collectively “Plaintiffs”) by and through Plaintiffs’ undersigned counsel, hereby

respond and object to the First Set of Requests for Production (“Requests”) of Defendant

Frito-Lay North America, Inc., (“Frito-Lay” or “Defendant”) dated November 20, 2018.

Subject to the following general and specific objections, and subject to the Court’s entry of an

appropriate protective order, Plaintiffs will make an initial production in response to the

Requests on or before January 4, 2019.

                             INTRODUCTORY STATEMENT

       All of the General Objections set forth herein apply to and are incorporated into each

of the specific responses to the Requests set forth below and have the same force and effect

as if fully set forth therein, whether or not expressly incorporated in such specific responses.

       Plaintiffs do not concede the relevance, materiality, or admissibility of any

information or documents sought in these Requests. Plaintiffs’ responses are without waiver

or limitation of their right to object on grounds of relevance, privilege, admissibility, or any

                                                1

   Case 3:17-cv-00652-KDB-DSC Document 71-5 Filed 06/14/19 Page 2 of 17
other ground to the use of any information or documents provided or referred to in these

responses, in discovery or in any proceeding, or at the trial of this or any other action.

Plaintiffs reserve the right to amend and/or supplement these objections and responses at any

time consistent with further investigation and discovery.

                                  GENERAL OBJECTIONS

       1.      Plaintiffs object to these Requests on the ground that they exceed the scope of

discovery agreed to by the parties in the Initial Attorneys’ Conference Report, which limited

the scope of discovery in this action to “that which is directly related to, and necessary to

evaluate, any declarations and accompanying exhibits to [the parties’] respective dispositive

motions.” D.E. 31, ¶ 3. Unless otherwise stated below, in responding to these Requests

Plaintiffs have attempted to appropriately narrow individual Requests that fall within this

agreed-upon scope. Plaintiff will not produce documents in response to Requests that fall

outside this agreed-upon scope.

       2.      Plaintiffs object to each Request to the extent it seeks information or the

production of documents protected from disclosure by the attorney-client privilege or the

work product doctrine, and will not produce documents or information subject to either

protection. Plaintiffs will serve a privilege log on Defendants within a reasonable time

following their production of documents from which such protected documents have been

withheld. Plaintiffs will exclude from the privilege log communications regarding this

litigation or the underlying TTAB proceedings between Plaintiffs and Debevoise & Plimpton

LLP or Ellis and Winters LLP. Any inadvertent disclosure of information or documents

protected by the attorney-client privilege or the work product doctrine is not intended and

should not be construed to constitute a waiver of such protection. Plaintiffs specifically

reserve the right to demand the return of any documents that inadvertently may be produced

during discovery.


                                                2

   Case 3:17-cv-00652-KDB-DSC Document 71-5 Filed 06/14/19 Page 3 of 17
       3.      Plaintiffs object to each Request to the extent it calls for the production of

documents created prior to the close of discovery in the underlying TTAB proceedings on the

ground that such Requests are overly broad, unduly burdensome, and not proportional to the

needs of the case in light of the extensive discovery already conducted by the parties in the

underlying TTAB proceedings. Unless otherwise stated below, Plaintiffs will search for and

produce responsive, non-privileged documents created after February 28, 2012, the date on

which fact discovery closed in the underlying TTAB proceedings.

       4.      Plaintiffs object to each Request that seeks “all” documents, especially used in

conjunction with the terms “relating to,” “referring to,” or “regarding,” on the ground that it

is vague, unduly broad, and not proportionate to the needs of the case, and does not comply

with the “reasonable particularity” requirement of Rule 34(b)(1). Unless otherwise stated

below, Plaintiffs have attempted to appropriately narrow individual Requests to comply with

the requirements of Rule 34(b)(1) and the scope of discovery permitted under Rule 26(b)(1).

       5.      Certain documents responsive to these Requests contain Plaintiffs’

proprietary, trade secret, or other confidential business information. Plaintiffs object to

producing those documents without an appropriate protective order in place. Plaintiffs are

providing a proposed consent protective order contemporaneously with the service of these

Responses and Objections.

                       SPECIFIC OBJECTIONS AND RESPONSES

REQUEST NO. 1

        All search reports, watch service reports, studies, research, surveys, focus group
reports, testing, or investigation relating to or referring to marks or other uses consisting of or
including the term “crisp,” “crisps,” “pretzel crisp,” or “pretzel crisps.”

RESPONSE NO. 1

       Plaintiffs object to Request No. 1 on the ground that it is vague, overly broad, unduly

burdensome, and does not comply with the “reasonable particularity” requirement of Rule


                                                 3

   Case 3:17-cv-00652-KDB-DSC Document 71-5 Filed 06/14/19 Page 4 of 17
34(b)(1). As written, Request No. 1 seeks the production of any documents and information

that fall within vaguely described categories and that “refer to” or “relate to” the listed terms,

which could include a tremendous volume of routine business records and correspondence

generated in connection with the production, promotion, and sale of Plaintiffs’ PRETZEL

CRISPS products. Searching for and producing such records and correspondence—even

subject to the scope and timing limitations set forth in Plaintiffs’ General Objections—would

require a time-consuming and expensive search that would generate little, if any, information

relevant to the parties’ claims or defenses. Such a search is not proportional to the needs of

the case. Plaintiffs will accordingly not search for or produce any documents in response to

Request No. 1 as currently propounded.

REQUEST NO. 2

       All documents relating to alleged unauthorized use of the terms “crisp,” “crisps,”
“pretzel crisp,” and/or “pretzel crisps” by third parties, including but not limited to all
communications (internal or with third parties), demand letters, draft complaints, and draft
and final agreements.

RESPONSE NO. 2

       Plaintiffs object to Request No. 2 as overly broad and unduly burdensome because it

seeks “[a]ll” documents “relating to” alleged unauthorized use of the terms “crisp,” and

“crisps,” and thus seeks the production of any document referencing terms that are not at

issue in this action and, to that extent, is not relevant to any party’s claims or defenses.

Plaintiffs further object to Request No. 2 on the ground that it seeks internal communications,

draft complaints, and draft agreements that may be subject to the attorney-client privilege or

the work product doctrine.

       Subject to and without waiving the foregoing Specific and General Objections,

Plaintiffs will search for and produce non-privileged communications, demand letters, draft

complaints, and draft and final agreements that were created after the close of discovery in

the underlying TTAB proceedings and that involve Plaintiffs’ identification of third party
                                                 4

   Case 3:17-cv-00652-KDB-DSC Document 71-5 Filed 06/14/19 Page 5 of 17
uses of the PRETZEL CRISPS mark that violated Plaintiffs’ rights in that mark, or efforts by

Plaintiffs to address those uses.

REQUEST NO. 3

         All documents relating to authorized use of the terms “crisp,” “crisps,” “pretzel
crisp,” and/or “pretzel crisps” by third parties, including but not limited to all
communications (internal or with third parties), license agreements, coexistence agreements,
letters of consent, undertakings, permissions, and draft and final agreements.

RESPONSE NO. 3

       Plaintiffs object to Request No. 3 as overly broad and unduly burdensome, and not

proportionate to the needs of the case because it seeks “[a]ll” documents “relating to” the use

of the terms “crisp,” “crisps,” “pretzel crisp,” and/or “pretzel crisps,” and thus seeks the

production of any document that includes or references any of those terms and involves their

use by a third party, regardless of its actual relevance to any party’s claim or defense.

Plaintiffs further object to Request No. 3 as overly broad and unduly burdensome because it

seeks “[a]ll” documents “relating to” alleged authorized use of the terms “crisp,” or “crisps,”

and thus seeks the production of any document referencing terms that are not at issue in this

action, and to that extent, is not relevant to any party’s claims or defenses. Plaintiffs further

object to Request No. 3 on the ground that it seeks internal communications and draft

agreements that may be subject to the attorney-client privilege or the work product doctrine.

       Subject to and without waiving the foregoing Specific and General Objections,

Plaintiffs will search for and produce non-privileged communications, license agreements,

coexistence agreements, letters of consent, undertakings, permissions, and draft and final

agreements that were created after the close of discovery in the underlying TTAB

proceedings and that involve authorized uses by third parties of the PRETZEL CRISPS mark

and any agreements or arrangements with such third parties pursuant to which Plaintiffs

authorized such use.



                                                5

   Case 3:17-cv-00652-KDB-DSC Document 71-5 Filed 06/14/19 Page 6 of 17
REQUEST NO. 4

        All documents regarding, referring to, or relating to Plaintiffs’ efforts to police their
rights in their claimed “PRETZEL CRISPS” mark.

RESPONSE NO. 4

        Plaintiffs object to Request No. 4 as vague, overly broad, unduly burdensome, and not

proportionate to the needs of the case insofar as it seeks “all documents” “referring to” or

“relating to” Plaintiffs’ efforts to police their rights. Plaintiffs further object to Request No.4

on the ground that it seeks internal communications and other documents that may be subject

to the attorney-client privilege or the work product doctrine. Plaintiffs further object to

Request No. 4 on the ground that it is duplicative of Request Nos. 2 and 3.

        As currently propounded, Plaintiffs do not interpret this request to seek documents

beyond those already sought by Request Nos. 2 and 3.

REQUEST NO. 5

       All documents regarding, referring to, or relating to Plaintiffs’ efforts to police use of
the word “crisp” and/or “crisps.”

RESPONSE NO. 5

        Plaintiffs object to Request No. 5 as vague, overly broad, and unduly burdensome

insofar as it seeks “all documents” “referring to” or “relating to” Plaintiffs’ efforts to police

use of the listed terms that are not at issue in this action and, to that extent, are not relevant to

any party’s claims or defenses.

        Subject to and without waiving the foregoing Specific and General Objections,

Plaintiffs state that there are no documents responsive to this request in Plaintiffs’ possession,

custody or control.

REQUEST NO. 6

       All documents in which Plaintiffs use the term “crisp,” “crisps,” “pretzel crisp,”
and/or “pretzel crisps” in lowercase letters in connection with Plaintiffs’ “PRETZEL
CRISPS” products.


                                                  6

   Case 3:17-cv-00652-KDB-DSC Document 71-5 Filed 06/14/19 Page 7 of 17
RESPONSE NO. 6

       Plaintiffs object to Request No. 6 on the ground that it is overly broad, unduly

burdensome, and not proportional to the needs of this case. As written, Request No. 6 seeks

the production of any documents and information that use any of the listed terms in

connection with Plaintiffs’ PRETZEL CRISPS products, which could include a tremendous

volume of routine internal business records and correspondence generated in connection with

Plaintiffs’ PRETZEL CRISPS products. Searching for and producing such records and

correspondence—even subject to the scope and timing limitations set forth in Plaintiffs’

General Objections—would require a time-consuming and expensive search that would

generate little if any information relevant to the claims or defenses in this matter. Such a

search is not proportional to the needs of the case.

       Plaintiffs will accordingly not search for or produce any documents in response to

Request No. 6 as currently propounded.

REQUEST NO. 7

       All documents in which consumers use the term “crisp,” “crisps,” “pretzel crisp,”
and/or “pretzel crisps” in lowercase letters in connection with Plaintiffs’ “PRETZEL
CRISPS” products.

RESPONSE NO. 7

       Plaintiffs object to Request No. 7 on the ground that it is overly broad, unduly

burdensome, and not proportional to the needs of this case. As written, Request No. 7 seeks

the production of any documents and information that use any of the listed terms in

connection with Plaintiffs’ PRETZEL CRISPS products, which could include a large volume

of communications and correspondence relating to Plaintiffs’ PRETZEL CRISPS products.

Searching for and producing such correspondence—even subject to the scope and timing

limitations set forth in Plaintiffs’ General Objections—would require a time-consuming and




                                                7

   Case 3:17-cv-00652-KDB-DSC Document 71-5 Filed 06/14/19 Page 8 of 17
expensive search that would generate little if any information relevant to the claims or

defenses in this matter. Such a search is not proportional to the needs of the case.

       Plaintiffs will accordingly not search for or produce any documents in response to

Request No. 7 as currently propounded.

REQUEST NO. 8

        All articles published or press releases issued by Plaintiffs since the close of discovery
in the underlying TTAB proceedings regarding Plaintiffs’ “PRETZEL CRISPS” product, as
well as documents sufficient to identify the recipients of such articles and press releases and
when they were published or sent.

RESPONSE NO. 8

       Plaintiffs object to Request No. 8 on the ground that it is overbroad, unduly

burdensome and seeks production of documents that are not relevant to the instant proceeding

and not proportional to the needs of the case because it seeks “[a]ll” articles or press releases

issued by Plaintiffs regarding PRETZEL CRISPS products and all recipients of those articles

or press releases, regardless of the documents’ or information’s relevance to any party’s

claims or defenses. The Marlo Marketing agency has issued press releases on Plaintiffs’

behalf since 2014. Subject to and without waiving the foregoing General and Specific

Objections, Plaintiffs state they do not publish articles but will provide press releases that

were published or issued from 2014 to the present by the Marlo Marketing agency on behalf

of Plaintiffs regarding Plaintiffs’ PRETZEL CRISPS product. Press releases have been

distributed via national wire service or to the recipients listed in the footnote.1



1
     ChowHound, Coastal Living, Cooking Light, Cosmopolitan, Country Living, Delish,
     EatingWell, Elite Daily, Esquire, Family Circle Online, Family Fun, First for Women,
     Food Network Magazine, Food Republic, Food & Wine, Glamour, Good Housekeeping,
     Good Morning America, GQ.com, Greatist.com, Health Online, Healthyish, HuffPost,
     Hungry Girl Magazine, Martha Stewart Living Online, Martha Stewart Living, Men's
     Health, Metro Boston, Metro New York, MUNCHIES - Vice, O, The Oprah Magazine,
     Oprah.com, Parade, Parents / Parents Latina, People, Prevention, POPSUGAR,
     PureWow, Reader's Digest, Real Simple, Redbook, Refinery29, San Diego Union
     Tribune, Star Magazine, SELF.com, Serious Eats, Seventeen, SHAPE.com, Southern
                                              8

    Case 3:17-cv-00652-KDB-DSC Document 71-5 Filed 06/14/19 Page 9 of 17
REQUEST NO. 9

       All documents related to Plaintiffs’ allegations that Defendant was “bidding to
acquire the PRETZEL CRISPS brand” in 2009, “at the same time” Defendant “opposed
Princeton Vanguard’s application to register a new stylized version of the PRETZEL CRISPS
trademark,” including but not limited to all communications, solicitation documents,
negotiation documents, and draft agreements. (See Snyder’s-Lance, Inc. and Princeton
Vanguard, LLC’s Memorandum of Law in Support of Cross-Motion for Summary Judgment,
p. 1).

RESPONSE NO. 9

       Plaintiffs object to Request No. 9 on the ground that it is outside the scope of

discovery agreed to by the parties in the Initial Attorneys’ Conference Report, which limited

discovery in this action to “that which is directly related to, and necessary to evaluate, any

declarations and accompanying exhibits to [the parties’] respective dispositive motions.”

D.E. 31, ¶ 3. Plaintiffs further object to Request No. 9 on the ground that it calls for the

production of documents created prior to the close of discovery in the underlying TTAB

proceedings on the ground that such Requests are overly broad, unduly burdensome, and not

proportional to the needs of the case in light of the extensive discovery already conducted by

the parties in the underlying TTAB proceedings. Plaintiffs further object to Request No. 9 on

the ground that it calls for the production of documents not within the possession, custody or

control of Plaintiffs. Information and documents relating to Frito-Lay’s bid are within the

possession, custody and control of Frito-Lay.




    Living, Spoon University, the Kitchn, The TODAY Show, The Washington Post,
    Thrillist, US Weekly, USA Today, Well + Good, Woman's Day, Women's Health,
    Woman's World, Yahoo! Food, Baking & Snack, Candy & Snack Today, Fancy Food &
    Culinary Products, Food Business News, Food Navigator USA, Food Processing, Food
    Trade News, Griffin Report, Prepared Foods, Progressive Grocer, Project Nosh, Shelby
    Report, Snack Food & Wholesale Bakery, Specialty Food Magazine, Supermarket News,
    The Gourmet Retailer/Gourmet News, The Produce News, Today's Grocer, Whole Foods
    Magazine, and Winsight Grocery Business.
                                             9

  Case 3:17-cv-00652-KDB-DSC Document 71-5 Filed 06/14/19 Page 10 of 17
       Subject to and without waiving the foregoing Specific and General Objections,

Plaintiffs state that there are no documents responsive to this request in Plaintiffs’ possession,

custody or control.

REQUEST NO. 10

        All documents related to Plaintiffs’ allegations that, “[a]t the same time” Frito-Lay
“expressed an interest in acquiring the PRETZEL CRISPS brand,” “Frito-Lay was pursuing a
campaign to cancel the PRETZEL CRISPS trademark … in an effort to make the brand less
attractive to the other companies who were considering the acquisition.” (See Complaint,
para. 5).

RESPONSE NO. 10

       Plaintiffs object to Request No. 10 on the ground that it is outside the scope of

discovery agreed to by the parties in the Initial Attorneys’ Conference Report, which limited

discovery in this action to “that which is directly related to, and necessary to evaluate, any

declarations and accompanying exhibits to [the parties’] respective dispositive motions.”

D.E. 31, ¶ 3. Plaintiffs further object to Request No. 10 on the ground that it calls for the

production of documents created prior to the close of discovery in the underlying TTAB

proceedings on the ground that such Requests are overly broad, unduly burdensome, and not

proportional to the needs of the case in light of the extensive discovery already conducted by

the parties in the underlying TTAB proceedings. Plaintiffs further object to Request No. 10

on the ground that it calls for the production of documents not within the possession, custody

or control of Plaintiffs. Information and documents relating to Frito-Lay’s bid are within the

possession, custody and control of Frito-Lay.

       Subject to and without waiving the foregoing Specific and General Objections,

Plaintiffs state that there are no documents responsive to this request in Plaintiffs’ possession,

custody or control.

REQUEST NO. 11

       All communications between Snyder’s-Lance and Princeton Vanguard (including
Snack Factory) regarding the acquisition of Princeton Vanguard.
                                                10

  Case 3:17-cv-00652-KDB-DSC Document 71-5 Filed 06/14/19 Page 11 of 17
RESPONSE NO. 11

       Plaintiffs object to Request No. 11 on the ground that it is outside the scope of

discovery agreed to by the parties in the Initial Attorneys’ Conference Report, which limited

discovery in this action to “that which is directly related to, and necessary to evaluate, any

declarations and accompanying exhibits to [the parties’] respective dispositive motions.”

D.E. 31, ¶ 3. Plaintiffs further object to Request No. 11 on the ground that it calls for the

production of documents created prior to the close of discovery in the underlying TTAB

proceedings on the ground that such Requests are overly broad, unduly burdensome, and not

proportional to the needs of the case in light of the extensive discovery already conducted by

the parties in the underlying TTAB proceedings.

       Plaintiffs will accordingly not produce any documents in response to Request No. 11.

REQUEST NO. 12

       All communications between any Plaintiff and third parties, including potential
purchasers, regarding the acquisition of Princeton Vanguard.

RESPONSE NO. 12

       Plaintiffs object to Request No. 12 on the ground that it is outside the scope of

discovery agreed to by the parties in the Initial Attorneys’ Conference Report, which limited

discovery in this action to “that which is directly related to, and necessary to evaluate, any

declarations and accompanying exhibits to [the parties’] respective dispositive motions.”

D.E. 31, ¶ 3. Plaintiffs further object to Request No. 12 on the ground that it calls for the

production of documents created prior to the close of discovery in the underlying TTAB

proceedings on the ground that such Requests are overly broad, unduly burdensome, and not

proportional to the needs of the case in light of the extensive discovery already conducted by

the parties in the underlying TTAB proceedings.

       Plaintiffs will accordingly not produce any documents in response to Request No. 12.


                                               11

  Case 3:17-cv-00652-KDB-DSC Document 71-5 Filed 06/14/19 Page 12 of 17
REQUEST NO. 13

       All communications between Snyder’s-Lance and Princeton Vanguard regarding the
underlying TTAB proceedings.

RESPONSE NO. 13

       Plaintiffs object to Request No. 13 on the ground that it is outside the scope of

discovery agreed to by the parties in the Initial Attorneys’ Conference Report, which limited

discovery in this action to “that which is directly related to, and necessary to evaluate, any

declarations and accompanying exhibits to [the parties’] respective dispositive motions.”

[D.E. 31, ¶ 3]. Plaintiffs further object to Request No. 13 on the ground that it calls for the

production of documents created prior to the close of discovery in the underlying TTAB

proceedings on the ground that such Requests are overly broad, unduly burdensome, and not

proportional to the needs of the case in light of the extensive discovery already conducted by

the parties in the underlying TTAB proceedings.

       Plaintiffs will accordingly not produce any documents in response to Request No. 13.

REQUEST NO. 14

     All communications between any Plaintiff and third parties regarding the underlying
TTAB proceedings.

RESPONSE NO. 14

       Plaintiffs object to Request No. 14 on the ground that it is outside the scope of

discovery agreed to by the parties in the Initial Attorneys’ Conference Report, which limited

discovery in this action to “that which is directly related to, and necessary to evaluate, any

declarations and accompanying exhibits to [the parties’] respective dispositive motions.”

[D.E. 31, ¶ 3]. Plaintiffs further object to Request No. 14 on the ground that it calls for the

production of documents created prior to the close of discovery in the underlying TTAB

proceedings on the ground that such Requests are overly broad, unduly burdensome, and not




                                                12

  Case 3:17-cv-00652-KDB-DSC Document 71-5 Filed 06/14/19 Page 13 of 17
proportional to the needs of the case in light of the extensive discovery already conducted by

the parties in the underlying TTAB proceedings.

       Plaintiffs will accordingly not produce any documents in response to Request No. 14.

REQUEST NO. 15

        Documents related to any “social media agency hired by Snyder’s-Lance” to manage
social media with respect to Plaintiffs’ claimed “PRETZEL CRISPS” brand and product,
including communications with the agency, policies the agency is required to follow,
instructions provided to the agency, and agreements with the agency.

RESPONSE NO. 15

       Plaintiffs object to Request No. 15 as vague, overly broad, and unduly burdensome,

and not proportionate to the needs of the case insofar as it seeks “all documents” “referring

to” or “relating to” the social media agency. As written, Request No. 15 could extend to

documents that tangentially “relate” to the social media agency regardless of their relevance

to any party’s claims or defenses, and could require an extensive and time consuming search

of employees and departments that have no involvement in Snyder’s-Lance’s dealings or

relationship with the agency.

       Subject to and without waiving the foregoing Specific and General Objections,

Plaintiffs will search for and produce non-privileged documents possessed by Plaintiffs’

marketing team that were created since the close of discovery in the underlying TTAB

proceedings and that involve policies and instructions provided to and agreements entered

into with the social media agency hired by Snyder’s-Lance as stated in the October 29, 2018

Declaration of Rachel M. Sasser. Plaintiffs’ investigation into the volume of communications

with the social media agency is continuing. Plaintiffs may amend or supplement this

response based on the outcome of such investigation.

REQUEST NO. 16

        Documents related to search optimization practices with respect to the term “crisp,”
“crisps,” “pretzel crisp,” and/or “pretzel crisps” on any search engine, including Google,


                                              13

  Case 3:17-cv-00652-KDB-DSC Document 71-5 Filed 06/14/19 Page 14 of 17
including but not limited to policies, strategies, purchases, agreements, and communications
regarding same.

RESPONSE NO. 16

       Plaintiffs object to Request No. 16 as vague, overly broad, and unduly burdensome,

and not proportionate to the needs of the case insofar as it seeks “all documents” “referring

to” or “relating to” search optimization practices with respect to the listed terms. As written,

Request No. 16 could extend to documents that tangentially “relate” to those practices,

regardless of their relevance to any party’s claims or defenses, and could require an extensive

and time consuming search of employees and departments that have no involvement in those

practices.

       Subject to and without waiving the foregoing Specific and General Objections,

Plaintiffs will search for and produce non-privileged documents possessed by Plaintiffs’

marketing team that were created after the close of discovery in the underlying TTAB

proceedings and that involve policies, strategies, purchases, and agreements about Plaintiffs’

search optimization practices with respect to the term “crisp,” “crisps,” “pretzel crisp,” and/or

“pretzel crisps.” Plaintiffs’ investigation into the volume of communications regarding

search optimization practices is continuing. Plaintiffs may amend or supplement this

response based on the outcome of such investigation.

       Dated: December 20, 2018.

                                                      ELLIS & WINTERS LLP

                                                      /s/ Alexander M. Pearce

                                                      Jonathan D. Sasser
                                                      N.C. State Bar No. 10028
                                                      Alexander M. Pearce
                                                      N.C. State Bar No. 37208
                                                      Post Office Box 33550
                                                      Raleigh, North Carolina 27636
                                                      Telephone: (919) 865-7000
                                                      jon.sasser@elliswinters.com
                                                      alex.pearce@elliswinters.com
                                               14

  Case 3:17-cv-00652-KDB-DSC Document 71-5 Filed 06/14/19 Page 15 of 17
                                      DEBEVOISE & PLIMPTON LLP
                                      David H. Bernstein*
                                      James J. Pastore*
                                      Jared I. Kagan*
                                      Michael C. McGregor*
                                      919 Third Avenue
                                      New York, New York 10022
                                      Telephone: (212) 909-6696
                                      dhbernstein@debevoise.com
                                      jjpastore@debevoise.com
                                      jikagan@debevoise.com
                                      mcmcgregor@debevoise.com

                                      Counsel for Plaintiffs Snyder’s-Lance,
                                      Inc. and Princeton Vanguard, LLC

                                      *admitted pro hac vice




                                 15

Case 3:17-cv-00652-KDB-DSC Document 71-5 Filed 06/14/19 Page 16 of 17
                                  CERTIFICATE OF SERVICE

       I do certify that the foregoing document was served upon the individuals listed below

by email addressed to:

       Alice C. Richey
       Alexander Ricks PLLC
       4601 Park Road
       Suite 580
       Charlotte, NC 28209
       alice@alexanderricks.com


       David E. Armendariz
       William G. Barber
       Pirkey Barber PLLC
       600 Congress Ave., Suite 2120
       Austin. TX 78701
       darmendariz@pirkeybarber.com
       bbarber@pirkeybarber.com


              This 20th day of December, 2017.



                                                   /s/ Alexander M. Pearce
                                                   Alexander M. Pearce
                                                   N.C. State Bar No. 37208
                                                   Post Office Box 33550
                                                   Raleigh, North Carolina 27636
                                                   Telephone: (919) 865-7000
                                                   alex.pearce@elliswinters.com




                                             16

  Case 3:17-cv-00652-KDB-DSC Document 71-5 Filed 06/14/19 Page 17 of 17
